DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the method for manufacturing plastic glazing recited in claims 1-3 and 6-20.   
Regarding independent claim 1, the closest prior art of record is Yamada, US 2013/0209796, Sumitomo Chemical Co., JP2013080219 and Lei, US 2006/0225831.
Yamada teaches a method for manufacturing plastic glazing that includes a base material layer supply step of supplying polycarbonate (PC) resin, an adhesive supply step, a coating film supply step and an attaching step that includes curing with UV light and pressing with a plurality of rollers as recited in claim 1, with the exception that Yamada does not teach the new claim 1 limitations, formerly in claim 5, directed to first and second steps of moving, and then a flattening step of the applied adhesive with respective first, second and third rollers.
	Sumitomo teaches a method of manufacturing a polarizing plate from two transparent films with an active energy ray curable adhesive sandwiched between the films, the components pressure bonded between a pair of rollers with one of the rollers being a convex crown roll that may be a rubber roll.  Sumitomo teaches its method suppresses bubble formation between the films.  However, Sumitomo is silent as to including second and third pressing steps using second and third rollers as now recited in claim 1.  Lei teaches removing wrinkles from webs prior to lamination by a variety of means including a bowed or bending roller, a concave roller and a flex roller.  However, Lei provides no examples of using each of a concave, convex and flex roller in a pressing and attaching step for an adhesive sandwiched between films wherein first and second successive steps are performed, each with a separate roller for first removing bubbles and then controlling thickness, as required by claim 1, with a third roller used for performing an adhesive flattening step as required by claim 1.   The other art of record does not supply these deficiencies.  When taken into consideration with the remaining limitations of the claims, the claim 1 recitation of particular processing steps with the first, second and third rollers required by claim 1 has not been found either alone or in an obviously combinable way in the prior art.  Absent further hints in the prior art, the claimed method would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746